DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  line 15 of claim 1 and line 20 of claim 15 appear to contain a typographical error with regard to the word "and" after the word "pieces".  For the purpose of this office action, the limitation of lines 14-17 of claim 1 and lines 18-21 of claim 15 will be treated as if it recites "so that the temperature difference between the first and second pieces caused by a heat-flux across the contact junction from the first piece to the second piece is greater than a temperature…"  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 15 recites the limitations "the first piece" and "the second piece in line 5.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardwicke et al. (US 2004/0114666).
	Regarding claim 1, Hardwicke discloses a heat-flux sensor comprising: first and second pieces made of different materials and arranged to constitute a contact junction of the materials (20 contacting 12 in Fig. 1C), and a first electric conductor connected to the first piece (14 connected to 20 in Fig. 1C) and a second electric conductor connected to the second piece ([0015]; 22 connected to 12), wherein a mass and a heat capacity of the second piece are greater than a mass and a heat capacity of the first piece (12 in relation to 20 in Fig. 1C).
	With regard to the limitation "a heat-flux sensor", statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	With regard to the limitations "for generating electromotive force in response to a temperature difference between the first and second pieces", "the electromotive force being detectable from between ends of the first and second electric conductors", and "so that the temperature difference between the first and second pieces caused by a heat-flux across the contact junction from the first piece to the second piece is greater than a temperature increase caused by the heat-flux to a place of the second piece where the second electric conductor is connected to the second piece", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 5, Hardwicke discloses all the claim limitations as set forth above. Hardwicke further discloses the heat-flux sensor comprising a temperature sensor ([0015], [0016] - measuring device 18).
	With regard to the limitation "for measuring temperature of the second piece", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, Hardwicke discloses all the claim limitations as set forth above. Hardwicke further discloses the first piece is made of nichrome ([0015], Ni-Cr) and the second piece is made of aluminum, copper, or molybdenum ([0015] L17-18).
	Regarding claim 7, Hardwicke discloses all the claim limitations as set forth above. Hardwicke further discloses the first piece is a material sheet on a surface of the second piece (20 on 12 in Fig. 1C).
	Regarding claim 8, Hardwicke discloses all the claim limitations as set forth above.  Hardwicke further discloses the first piece is a wire on a surface of the second piece (20 on 12 in Fig. 1C).
	Regarding claim 9, Hardwicke discloses all the claim limitations as set forth above. Hardwicke further discloses the first electric conductor is a part of the wire constituting the first piece (14 and 20 in Fig. 1C).
	Regarding claim 13, Hardwicke discloses all the claim limitations as set forth above.
	With regard to the limitation "the second piece is a heat-sink element for cooling a device", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 14, Hardwicke discloses all the claim limitations as set forth above.  Hardwicke further discloses the heat-flux sensor further comprises a fan ([0022]; Figures 3 and 4).
	With regard to the limitation "for moving cooling air between cooling fins of the heat sink element", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 15, Hardwicke discloses a system comprising: a device ([0007]), and a heat-flux sensor ([0007]), wherein the heat-flux sensor comprises: first and second pieces made of different materials and arranged to constitute a contact junction of the materials (20 contacting 12 in Fig. 1C), and a first electric conductor connected to the first piece (14 connected to 20 in Fig. 1C) and a second electric conductor connected to the second piece ([0015]; 22 connected to 12), wherein a mass and a heat capacity of the second piece are greater than a mass and a heat capacity of the first piece (12 in relation to 20 in Fig. 1C).
	With regard to the recitations "to be cooled", "for cooling the device and for measuring a heat-flux arriving from the device", "for generating electromotive force in response to a temperature difference between the first and second pieces", "the electromotive force being detectable from between ends of the first and second electric conductors", and "so that the temperature difference between the first and second pieces and caused by a heat-flux across the contact junction from the first piece to the second piece is greater than a temperature increase caused by the heat-flux to a place of the second piece where the second electric conductor is connected to the second piece", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 10-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2004/0114666) as applied to claim 1 above.
	Regarding claims 2-4, Hardwicke discloses all the claim limitations as set forth above.
	While Hardwicke does depict in Figure 1C the mass of the second piece is greater than the mass of the first piece (12 in relation to 20 in Fig. 1C), Hardwicke does not explicitly disclose the mass of the second piece is at least one hundred times the mass of the first piece.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the mass of the second piece such that it is at least one hundred times the mass of the first piece because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 10, Hardwicke discloses all the claim limitations as set forth above.  
	While Hardwicke does disclose the first piece is on a surface of the second piece (20 on 12 in Fig. 1C), Hardwicke does not explicitly disclose the second piece is a tube.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second piece in the shape of a tube because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to the limitation "for conducting fluid", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 11, modified Hardwicke discloses all the claim limitations as set forth above.
	While modified Hardwicke does not explicitly disclose the first piece is on an inner surface of the tube, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	With regard to the recitation "the heat-flux sensor is suitable for measuring the heat-flux flowing from inside the tube to outside the tube via a wall of the tube", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 12, modified Hardwicke discloses all the claim limitations as set forth above.  Modified Hardwicke further discloses the first piece is on an outer surface of the tube (Hardwicke - 20 and 14 on 12 in Fig. 1C).
	With regard to the recitation "the heat-flux sensor is suitable for measuring the heat-flux flowing from outside the tube into the tube via a wall of the tube", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claims 16-18, Hardwicke discloses all the claim limitations as set forth above. Hardwicke further discloses the heat-flux sensor comprising a temperature sensor ([0015], [0016] - measuring device 18).
	With regard to the limitation "for measuring temperature of the second piece", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claims 19 and 20, Hardwicke discloses all the claim limitations as set forth above. Hardwicke further discloses the first piece is made of nichrome ([0015], Ni-Cr) and the second piece is made of aluminum, copper, or molybdenum ([0015] L17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726